DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/637,776 filed February 10, 2020.

Allowable Subject Matter
Claims 1-9 & 11-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a display panel comprising: a plurality of wirings disposed in the bending area of the transistor array substrate and electrically connected to the transistors and the driving component; wherein a through-hole is defined in the bending area, and after the bending area is bent along a bending center line, the through-hole forms a light transmitting area, and the light transmitting area is disposed on a light path of an electronic component; and wherein in the bending area, the display panel comprises: a flexible substrate layer; a circuit layer patterned to form the wirings; a first organic layer, wherein the circuit layer is disposed on the flexible substrate layer, and the first organic layer is disposed on one side of the circuit layer away from the flexible substrate layer; and a plurality of first protruding parts arranged on an upper surface of the first organic layer away from the flexible substrate layer, in combination with the other limitations of claim 1. Claims 2-9 are also allowed based on their dependency from claim 1.
Claim 11 is allowed because none of the prior art either alone or in combination discloses a display device comprising: a plurality of wirings disposed in the bending area of the transistor array substrate and electrically connected to the transistors and the driving component; wherein a through-hole is defined in the bending area; wherein a bonding area of the display panel is bent under the display area through the bending area, the through-hole in the bending area forms a light transmitting area, and the light transmitting area is disposed on a light path of the electronic component; and wherein in the bending area, the display panel comprises: a flexible substrate layer; a circuit layer patterned to form the wirings; a first organic layer, wherein the circuit layer is disposed on the flexible substrate layer, and the first organic layer is disposed on one side of the circuit layer away from the flexible substrate layer; and a plurality of first protruding parts arranged on an upper surface of the first organic layer away from the flexible substrate layer, in combination with the other limitations of claim 11. Claims 12-19 are also allowed based on their dependency from claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Aoki (Pre-Grant Publication 2021/0311365)
Ryu (Pre-Grant Publication 2021/0225989)
Sim (US Patent 10,462,903)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818